Citation Nr: 1712539	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-00 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted reopen the issue of entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was before the Board in November 2015, at which time it was remanded for additional development.  After the issuance of a June 2016 supplemental statement of the case, this matter has been remitted to the Board for further appellate review.

The issue of entitlement to service connection for a psychiatric disability, including PTSD, will be addressed in the REMAND portion of the decision below and is REMANDED to the Appeals Management Office (AMO) or the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was denied in an August 2004 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.

2.  Since the August 2004 rating decision, new and material evidence has been received.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received to reopen the claim of entitlement to service connection for a psychiatric disability, including PTSD, is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in an August 2004 rating decision.  Although the Veteran was sent notice of this decision and notice of his appellate rights that same month, he did not, thereafter, perfect an appeal.  Consequently, the August 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Although a decision is final, a claim will be reopened if new and material evidence is received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The August 2004 rating decision denying service connection for PTSD was based on the following findings: (1) the Veteran's service treatment records were negative for treatment or diagnosis of PTSD; (2) the lack of a verified in-service stressor; and (3) insufficient evidence linking a current diagnosis to an in-service stressor.

In April 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD.  In support of this claim, VA has received evidence demonstrating that the Veteran has been diagnosed with an acquired psychiatric disability other than PTSD, various statements as to in-service events, and assertions that he has experienced lay-observable symptoms since his discharge from service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).
 
This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, i.e., an in-service event or injury.  As such, the Board finds that the evidence received since the August 2004 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303(b) (2016); see Shade, 24 Vet. App. at 117.

The Board finds that a remand is required for additional development.


ORDER

New and material evidence, have been received, the issue of entitlement to service connection for a psychiatric disability, including PTSD, is reopened.
REMAND

Pursuant to this claim and the Veteran's original claim of entitlement to service connection for a psychiatric disability, to include PTSD, he has been provided several VA examinations.  These examinations did not include an adequate assessment of whether any current psychiatric disability found (PTSD or otherwise) was incurred in or due to the Veteran's period of active service from August 1981 to February 1983, which is the only verified period of service.  As such, the Board finds that a remand is warranted to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. Based on a review of the electronic claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 5th Edition; 38 C.F.R. § 4.125 (2016).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's PTSD is etiologically related to a verified stressor(s), if any.

With the exception of any stressor qualifying under 38 C.F.R. § 3.304 (f)(2) or (3), the AOJ must specify for the examiner the stressor(s) that is/are established by the record and advise the examiner of the verified version of each stressor.  The AOJ must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

With respect to any found non-PTSD psychiatric disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability found other than PTSD is causally or etiologically related to the Veteran's active duty, to include any incident therein.

The examination report must include a complete rationale for all opinions expressed.  The examiner is advised that the Veteran's only verified period of active duty was August 1981 to February 1983.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3. Once the above actions have been completed, the AOJ must re-adjudicate the Veteran' claim on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


